December 14, 2009 Via EDGAR Securities and Exchange Commission Division of Corporate Finance 450 Fifth Street, N.W. Washington, D.C. 20549-0406 Attention: Larry Spirgel, Assistant Director Re: CHDT Corporation Form 10-K for Fiscal Year Ended December 31, 2008 Form 10-Q for Fiscal Quarters Ended March 31, 2009, June 30, 2009 and September 30, 2009 File No. 000-28831 Ladies and Gentlemen; We have received your comments to our Form 10-K for the year ended December 31, 2008 and our Form 10-Q’s for the quarters ended March 31, 2009, June 30, 2009 and September 30, 2009 and thank you again for your review to assist and enhance the overall disclosure in our Exchange Act filings.We supplementally respond to all your comments as follows: Form 10-K for the year ended December 31, 2008 Report of Independent Registered Public Accounting Firm, page F-1 1. We note that your audit report was signed by an audit firm based in Utah.We also note that you conduct almost all of your operations, generate substantially all of your revenues and locate your assets in China.After asking your auditor, please tell us where the majority of the audit work was conducted and how they concluded that it is appropriate to have an audit report issued by an auditor licensed in Utah. Response: All of our operations are in the United States and not in China.Our revenues are generated in the United States and our assets are held in the United States.We purchase our merchandise from contract manufacturers with factories in China, but that merchandise is then shipped to the United States to a 3rd party warehouse –fulfillment center, from where it is then shipped to our retail customers in the United States.We do not maintain inventory or Company operations in China. Our auditor’s performed the majority of the audit work in Utah.A small portion of the fieldwork was performed at our Corporate Office in Florida.Since the majority of the audit work was performed in Utah, the auditors felt it was appropriate to issue the opinion in Utah. 350 Jim
